Citation Nr: 1647227	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  16-01 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for left knee degenerative joint disease, status post left total knee replacement. 

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2016, the Veteran appeared and testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In November 2015 the Veteran was treated for a left shoulder injury resulting from a fall.  See High Field & Open MRI records.  He testified that the falls are a result of his service-connected left knee disability.  See Board Hearing Transcript.  Therefore, the issue of entitlement to service connection for a left shoulder disability has been raised by the record, but has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b).

During the August 2016 hearing, the Veteran indicated that his knee disability was a precipitating fact in his decision to retire.  He said his knee disability prevented him from getting in and out of his truck.  The United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  There some been some development of the TDIU issue at the RO.  However, in light of the Veteran's contentions during the August 2016 hearing, the issue of TDIU has been raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.  Id.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA examinations should document range of motion testing on "active and passive motion and in weight-bearing and nonweight-bearing, as well as the necessary findings to evaluate functional loss during flare-ups."  See Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  A review of the record reveals that most recent VA examinations are devoid of results for range of motion testing on active or passive motion.  See 2007 to 2015 VA Examinations.  Coupled with his concern as to the adequacy of his May 2015 VA examination, which he says failed to completely evaluate his range of motion, the claim for a higher rating for a left knee disability must be remanded and a new VA examination provided to comply with 38 C.F.R. § 4.59, as interpreted in Correia. 

With regard to the TDIU claim as stated, it must be remanded for further development.  Specifically, the Veteran must be afforded written notice of the information necessary to substantiate a TDIU claim.  The Veteran testified that he could not work due to his service-connected knee disabilities.  See Board Hearing Testimony.  Thus, the readjudication of the left knee claim may affect the TDIU claim.  As these issues are inextricably intertwined, the claim for increased ratings for his left knee disability must be readjudicated prior to the adjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998). 




Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU and allow for a reasonable period to respond.  The AOJ should request that the Veteran provide sufficient information and authorization, to enable it to obtain any additional evidence pertinent to the claim.

2.  Obtain and associate with the claims file any outstanding VA treatment records. 

3.  Thereafter, the Veteran must be scheduled for a VA examination with an appropriate examiner to address the current severity of his left knee disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.

a)  The report should discuss the examiner's objective evaluation for any weakened movement, excess fatigability with use, incoordination, and painful motion.

b)  To be compliant with Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. 

c)  To comply with Correia, testing of the range of motion must include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation. 

d)  In addition, the examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the left knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations - throughout the claims period.  This retrospective opinion should also include any paired joints.  

e)  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why. 

f)  The examiner should also comment on whether the Veteran's service-connected left knee disability affects his ability to gain and maintain employment.  

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above actions and any other development deemed necessary, adjudicate the remaining claims on appeal.  If any claim remains denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

